Citation Nr: 1605959	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-33 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral pes planus, to include an initial rating in excess of 10 percent prior to January 6, 2015, and a rating in excess of 50 percent thereafter.  

2.  Entitlement to an increased rating for service-connected right shoulder chronic dislocations, status post capsulorrhaphy, to include an initial rating in excess of 20 percent prior to March 24, 2011, a rating in excess of 30 percent from March 24, 2011 to October 19, 2014, a rating in excess of 40 percent prior to May 28, 2015, and a rating in excess of 30 thereafter.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected bilateral pes planus and right shoulder disabilities, prior to January 6, 2015, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1982 and from December 1983 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in a November 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected right shoulder disability to 30 percent, effective March 24, 2012, noting that was "the date entitlement was shown."  However, the Board finds that the entitlement to the 30 percent increase was shown at the VA examination conducted on March 24, 2011, not 2012.  As a result, the Board notes that the RO's designation of March 24, 2012 as the effective date of the 30 percent increase appears to be a clerical error and, as such, the issue is stated accordingly on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  A review of the documents in VBMS reveals that additional VA treatment records have been associated with the record since the issuance of the most recent supplemental statement of the case (SSOC) in December 2014.  However, in December 2015, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2015).  Therefore, the Board may proceed with review of this evidence in the first instance.  

For reasons explained below, the issue of entitlement to TDIU prior to January 6, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  From October 23, 2007 (the effective date of the award of service connection) to January 5, 2016, the Veteran's service-connected bilateral pes planus (flat feet) was manifested by pain with standing and walking and decreased arch on weight-bearing, as well as weight-bearing line was over the great toe, which was not relieved by orthopedic shoes or arch support.  While there was evidence of accentuated pain on use of the feet in October 2014, there is no evidence of marked deformity, swelling on use of the feet, or calluses during this time period.  

2.  From January 6, 2015, the Veteran's service-connected bilateral pes planus was manifested by accentuated pain on use and manipulation of the feet, swelling, calluses, tenderness of the plantar surfaces of the feet, as well as marked pronation of the feet, which was not improved by orthopedic shoes or arch support.  There was no evidence of marked inward displacement or severe spasm of the Achilles tendon.  

3.  As the Veteran is right-handed, his service-connected right shoulder disability involves his major extremity.  

4.  From October 23, 2007 (the effective date of the award of service connection), to March 23, 2011, the Veteran's service-connected right shoulder disability was manifested by limitation of motion to no less than 60 and 90 degrees in flexion and abduction, respectively, including as a result of pain and after repetitive movement.  While there was additional limitation of motion in external and internal rotation, there was no evidence showing the Veteran's range of motion was limited to midway between his right side and shoulder; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

5.  From March 24, 2011 to October 19, 2014, the Veteran's service-connected right shoulder disability was manifested by flexion limited to 45 degrees, with extension limited to 20 degrees.  There was no evidence that his range of motion was limited to 25 degrees or less in any plane of excursion, including in flexion or abduction, even when considering functional impairment due to pain or repetitive use; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.  

6.  From October 20, 2014 to May 27, 2015, the Veteran's service-connected right shoulder disability was manifested by flexion, abduction, and internal rotation limited to 25 degrees as a result of pain, and he was unable to demonstrate any movement while performing external rotation.  While the Veteran reported having flare-ups of pain after performing various activities and his repetitive use was significantly limited by pain and other factors, the functional impairment experienced by the Veteran as a result of pain or other symptoms is contemplated by the 40 percent rating assigned during this time period.  There was no evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

7.  For the period from May 28, 2015, the Veteran's service-connected right shoulder disability has been manifested by flexion limited to 40 degrees and abduction limited to 35 degrees, including as a result of pain and after repetitive motion.  There is no evidence that the Veteran's right shoulder has been limited to 25 degrees or less in any plane of excursion or manifested by any additional functional impairment as a result of pain or other symptoms; nor was there evidence of ankylosis or impairment of the humerus, clavicle, or scapula.

8.  The schedular criteria have been adequate to evaluate the Veteran's bilateral pes planus and right shoulder disabilities at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to January 6, 2015, for service-connected bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

2.  For the period from January 6, 2015, the criteria for a rating in excess of 50 percent for service-connected bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

3.  From October 23, 2007, to March 23, 2011, the criteria for a disability rating in excess of 20 percent for service-connected right shoulder chronic dislocations, status post capsulorrhaphy (hereinafter "service-connected right shoulder disability) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

4.  From March 24, 2011 to October 19, 2014, the criteria for a disability rating in excess of 30 percent for service-connected right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3. 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

5.  From October 20, 2014 to May 27, 2015, the criteria for a disability rating in excess of 40 percent for service-connected right shoulder disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3. 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).

6.  For the period from May 28, 2015, the criteria for a disability rating in excess of 30 percent for service-connected right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3. 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Review of the record reveals VA satisfied its duties to notify and assist the Veteran with respect to the increased rating claims on appeal.  The Veteran's pes planus and right shoulder claims arise from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The RO provided the Veteran with a fully adequate VCAA notice letter in February 2008 prior to granting service connection for the pes planus and right shoulder disabilities.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  

Based on the foregoing, the Board concludes the Veteran has been provided with proper notice with respect to all claims decided herein, as the February 2008 notice letter meets the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claims on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.

The Veteran was also afforded several VA examinations in conjunction with the increased rating claims decided herein, including in July 2008, March 2011, October 2012, October 2014, and May 2015.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes planus and right shoulder disabilities, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Additionally, in August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the severity of each of his service-connected disabilities.  The VLJ also sought to identify any pertinent evidence not currently associated with the record.  In this regard, the Board notes that the claims on appeal were subsequently remanded in February 2011 in order for the RO to obtain all outstanding VA and private treatment records identified by the Veteran and record, which are associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased compensation benefits. 

As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Finally, as noted in the Introduction, in July 2014, the Board remanded this appeal for additional development, to include (in pertinent part) obtaining the Veteran's outstanding VA treatment records and obtaining an updated VA examinations to evaluate the severity of his service-connected disabilities.  All outstanding VA records have been obtained and associated with the claims file and review of the record also reveals the Veteran was afforded VA feet and shoulder examinations in May 2015, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the July 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board also points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Pes Planus

In July 2008, the RO awarded service connection for bilateral pes planus and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective October 23, 2007.  In February 2009, the Veteran disagreed with the initial, 10 percent rating assigned to his service-connected bilateral pes planus disability, which is the basis of this appeal.  Thereafter, in June 2015, the RO increased his disability rating to 50 percent, effective January 6, 2015.  

The Veteran was notified of the increased rating but he did not withdraw his appeal.  Accordingly, his appeal continues and the Board will evaluate whether a rating higher than 10 percent is warranted prior to January 6, 2015, and whether a rating higher than 50 percent is warranted thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to Diagnostic Code 5276, for a bilateral disability, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The pertinent evidence of record includes VA examination reports dated July 2008, March 2011, October 2014, and May 2015.  The evidentiary record also contains VA treatment records dated from October 2007 to April 2015 which document the Veteran's bilateral pes planus disability generally, as well as his varying complaints of numbness and paresthesia in his feet.  See VA treatment records dated October 2008 and October 2014.  In August 2013, he reported that both of his feet hurt so much that he can barely walk and this foot pain is worse when he first stands up after resting.  In August 2014, he reported that his chronic foot pain was better than a year before but he continued to endorse symptoms of aching arches and pain in the dorsum of his feet.  

At the July 2008 VA examination, the Veteran reported that he experienced pain at the bottom and middle of his feet with standing and walking.  While the Veteran denied having any swelling or stiffness in his feet, he reported having fatigability and lack of endurance with standing and walking, as well as numbness in his toes and entire feet.  In this regard, the Veteran reported that he is unable to stand for more than a few minutes, although he stated he could walk one fourth of a mile.  He denied having any flare-ups and he also denied using corrective shoes or inserts; however, he stated he used two pairs of socks to pad his feet, to which he had a fair response to treatment.  The Veteran also reported using a cane occasionally but he stated he used it because of his stroke.  

Objective examination did not reveal any evidence of painful motion, swelling, tenderness (other than the 5th toe), weakness, abnormal weight-bearing, hammertoes, skin or vascular abnormalities, pes cavus, or mal-or nonunion of the tarsal or metatarsal bones.  The examiner noted that the Veteran's Achilles tendon was normal on weight and non-weight-bearing.  The Veteran also demonstrated normal forefoot and midfoot alignment, but his arch was not present with weight-bearing.  The Veteran's gait was normal and the examiner noted there was no evidence of pronation, pain on manipulation of the foot, or muscle atrophy, but his weight-bearing line was over the great toe.  There was also moderate valgus angulation on the left foot, with evidence of mild hallux valgus on the right foot on x-ray and objective examination.  The examiner diagnosed the Veteran with bilateral pes planus, as well as minimal hallux valgus and osteoarthritis in the right great toe with marked hallux valgus with minimal osteoarthritis in the first metotarsophalangeal joint of the left foot.  

At the March 2011 VA examination, the Veteran reported experiencing numbness in the plantar aspect of his feet that occurred mostly with standing and walking for 10 minutes but varied in intensity related to activity.  In this regard, he explained that he experienced discomfort with walking which progressed into numbness in his toes.  Despite the lay assertions of numbness, the examiner noted that sensation was intact to monofilament in both feet and later opined that his symptoms of numbness may be component of lumbar radiculopathy.  Nevertheless, the Veteran's gait was wide-based and he used a cane, as he was limping on the right.  Objective examination revealed a slight decrease in his medial arch with weight-bearing, but there was no valgus deformity of the rear foot, bowing of the Achilles tendon, or equinas present.  There was also no evidence of muscle atrophy and no evidence of tenderness to palpation.  The examiner provided a diagnosis of mild fasciitis.  

At the October 2014 VA examination, the examiner continued the Veteran's diagnoses of bilateral pes planus and plantar fasciitis, as well as hallux valgus on the left foot.  The Veteran reported that his feet ache all the time and that he experienced numbness and pain in the ventral aspect of in his feet with standing and walking.  He reported experiencing flare-ups of his symptoms if he walks on concrete or uneven surfaces like a hill.  He stated that, because of the pain and numbness he experiences in his feet, he tries to minimize standing and walking.  In this regard, he stated that he wears loose fitting shoes and does not tie them because it makes his symptoms worse.  The examiner also noted the Veteran uses arch supports in both feet but that he remains symptomatic.  

The October 2014 VA examiner noted there was pain, including accentuated pain, on use of the feet, but there was no evidence of pain on manipulation of the feet, indication of swelling on use of the feet, and no evidence of characteristic callosities.  There was no evidence of extreme tenderness of the plantar surfaces of his feet, as well as no objective evidence of marked deformity, including pronation, abduction, or inward bowing of the Achilles tendon.  There was also no evidence of marked inward displacement or severe spasm of the Achilles.  The examiner noted the Veteran's weight-bearing line did not fall over or medial to the great toe, but that his longitudinal arch was decreased with weight-bearing.  There was also evidence of mild to moderate hallux valgus bilaterally, although the examiner noted the Veteran had not required surgery for this condition.  The examiner noted that the Veteran's functional limitation included pain on weight-bearing, deformity, and interference with standing, as well as pain and numbness after walking five to 10 minutes.  The examiner noted the Veteran occasionally uses a cane to partially alleviate his foot pain.  The examiner also noted that, because of the Veteran's bilateral foot pain, he could not work in employment that required standing or walking.  

At the May 2015 VA examination, the examiner continued the Veteran's diagnoses of flat feet, mild pes planus, DJD and metatarsalgia bilaterally, with hallux valgus affecting the left foot only.  The Veteran complained of continuous bilateral foot pain and numbness, with progressively increasing pain and less mobility of the feet.  He also endorsed having flare-ups that occur on a daily basis with activities of daily living, including walking more than one to two feet, prolonged standing, sitting, and driving.  

The examiner noted there was pain, including accentuated pain, on use and pain accentuated on manipulation of the feet.  There was also evidence of swelling and characteristic callosities, with tenderness on the plantar surfaces of the feet that was not improved with orthopedic shoes.  In this regard, the examiner also noted the Veteran uses arch supports in both feet but that he remains symptomatic.  The examiner also noted the Veteran occasionally uses a cane, as well as an electric scooter if possible.  There was a decreased longitudinal arch height in both feet with weight-bearing, with objective evidence of marked deformity and marked pronation bilaterally.  The Veteran's weight-bearing line also fell over and medial to the great toe bilaterally.  There was, however, no evidence of inward bowing, inward displacement, or severe spasm of the Achilles tendon.  While there was no evidence of pes cavus, the examiner noted there was mild to moderate symptoms of hallux valgus on the left foot, which did not require surgery, with mild to moderate symptoms of hallux rigidus on the right foot.  The examiner noted that the functional impairment caused by the Veteran's bilateral foot disability, included less movement than normal, weakened movement, excess fatigability, incoordination, disturbance of locomotion, pain on movement, weight-bearing, and non-weight-bearing, as well as swelling, deformity, and instability of station.  The examiner also noted that the Veteran's pain, weakness, fatigability, and incoordination significantly limits his functional ability during flare-ups or when the foot is repeatedly used over a period of time.  

Turning to the merits of the clam, the Board notes that the Veteran's bilateral pes planus disability has been consistently manifested by pain with use of the feet, particularly with standing and walking, as well as the lack of an arch with weight-bearing.  However, the evidence shows the Veteran's bilateral pes planus disability has progressed to include more severe symptoms over the course of the appeal period.  Nevertheless, after reviewing the evidence, the Board finds that a rating higher than 10 percent is not warranted prior to January 6, 2015.  

In this regard, the pertinent evidence of record includes VA examination reports dated July 2008, March 2011, and October 2014, which show the Veteran's bilateral pes planus was manifested by pain with standing and walking and decreased arch on weight-bearing, as noted.  See also VA treatment records.  In July 2008, the VA examiner noted that the Veteran's weight-bearing line was over the great toe.  However, there was no objective evidence of pain on manipulation or use of the feet in July 2008 or at the subsequent examination in March 2011.  In fact, there was no objective evidence of pain on manipulation of the feet at the October 2014 VA examination; however, the examiner noted there was evidence of pain, including accentuated pain, on use of the feet at that time.  Given the foregoing, including specifically the competent lay evidence of pain on use of the feet and medical evidence of the Veteran's weight-bearing line over the great toe, the Board finds the evidence dated prior to January 6, 2015 supports a 10 percent rating under DC 5276, but no higher.  

In this context, while accentuated pain on use of the feet is one of the severe symptoms contemplated by the 30 percent rating, the Board notes the Veteran's bilateral pes planus disability was not manifested by any of the other severe symptoms contemplated by the 30 percent rating in October 2014 or at any prior date.  Indeed, neither the July 2008, March 2011, or October 2014 VA examinations reflect that there was objective evidence of marked deformity, such as pronation of abduction of the feet, swelling, or callosities.  In fact, there is no evidence of severe or pronounced symptoms until the May 2015 VA examination, when the Veteran's bilateral pes planus disability was manifested by accentuated pain on use and manipulation of the feet, swelling, characteristic callosities, tenderness of the plantar surfaces of the feet, as well as marked pronation of the feet.  

Therefore, the pertinent evidence dated prior to January 6, 2015 shows the Veteran's bilateral pes planus disability more nearly approximates the level of moderate disability contemplated by the 10 percent rating under DC 5276.  

In making this determination, the Board has considered whether a rating higher than 10 percent may be granted based upon additional functional loss due to pain, weakness, excess fatigability, or incoordination, including during flare-ups.  See DeLuca, supra.  In this regard, the Board notes that the lay and medical evidence dated prior to January 6, 2015 shows the Veteran's bilateral pes planus disability was manifested by pain and numbness with use of the feet.  In October 2014, the Veteran also endorsed having flare-ups of his symptoms when walking on concrete or uneven surfaces.  The Board notes that functional loss due to pain is already contemplated as part of the diagnostic criteria used to evaluate pes planus under DC 5276; therefore, pain, alone, does not provide an additional basis for any higher evaluation.  See 38 C.F.R. § 4.71a, DC 5276; see also DeLuca, 8 Vet. App. at 204-7.  Additionally, while the Veteran reported having pain and numbness on use of the feet, which increased in severity when walking on concrete or uneven surfaces, he did not allege any specific functional loss other than pain and fatigue upon usage, and medical examinations dated prior to January 2015 do not mention any restricted motion in his feet or lower extremities.  As such, a higher disability rating is not warranted based upon DeLuca, supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45 prior to January 6, 2015.  

Accordingly, for reasons discussed above, the symptoms shown for the period dated prior to January 6, 2015 are consistent with no more than the 10 percent rating assigned under DC 5276 for that period. 

With respect to the time period after January 6, 2015, the Board notes that the 50 percent rating currently assigned is the highest possible rating for bilateral pes planus under DC 5276.  The Board also notes that the 50 percent rating assigned from January 6, 2015 adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, as well as DeLuca, for that time period.  Indeed, while the evidence dated after January 6, 2105 - namely the May 2015 VA examination - shows the Veteran's bilateral pes planus disability was manifested by accentuated pain on use and manipulation of the feet, swelling, characteristic callosities, tenderness of the plantar surfaces of the feet, and marked pronation of the feet, there was no evidence of marked inward displacement or severe spasm of the Achilles tendon, which is required to warrant a 50 percent rating under DC 5276.  In this regard, the Board again notes that the criteria in DC 5276 are conjunctive and, thus, all of the conditions listed for a specific rating must be met in order for that particular rating to be assigned.  See Melson, supra.  

While all of the symptoms contemplated by the 50 percent rating under DC 5276 are not shown in the record, the May 2015 VA examiner noted that the Veteran's bilateral pes planus disability resulted in less movement than normal, weakened movement, incoordination, and disturbance in locomotion, in addition to the pain and fatigability noted on previous examinations.  Therefore, the additional functional limitation experienced by the Veteran as a result of such symptoms is contemplated by the 50 percent rating assigned from January 6, 2015 and does not warrant any higher rating under 38 C.F.R. § 4.40 and 4.45, and DeLuca.  

In evaluating the Veteran's bilateral pes planus disability both prior to and after January 6, 2015, the Board has considered the applicability of alternative diagnostic codes but finds that no higher rating is assignable.  The Board notes that the Veteran has been diagnosed with hallux valgus affecting both feet throughout the appeal period.  See VA examination reports dated July 2008, October 2014, and May 2015.  Under DC 5280, a 10 percent rating is warranted for unilateral hallux valgus that is severe and equivalent to amputation of the great toe or if the disability was operated on with resection of the metatarsal head.  In this case, however, the Veteran's hallux valgus is consistently described as mild to moderate, with no indication that the disability is equivalent to amputation of the great toe or has required surgical intervention, including resection of the metatarsal head.  

Additionally, there is no lay or medical evidence of record that shows the Veteran's bilateral pes planus is, or has ever been, manifested by weak foot, claw foot (pes cavus), Morton's neuroma, hallux rigidus, hammertoes, or other foot deformity.  Moreover, X-rays of the bilateral feet do not show any malunion or nonunion of tarsal or metatarsal bones.  Therefore, the DCs 5277 to 5283 are not for application in this case.  See 38 C.F.R. § 4.71a, DCs 5277 to 5283.  

The Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral pes planus under DC 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, the evidence dated prior to January 6, 2015 shows the Veteran's bilateral pes planus disability more nearly approximates the level of moderate disability contemplated by the 10 percent rating under DC 5276.  Evidence of more severe symptoms are not shown until after January 6, 2015, at which time a 50 percent rating is assigned under DC 5276 and the provisions of DeLuca, supra.  Therefore, the Board finds that, because the Veteran's bilateral foot disability is manifested by symptoms that are specifically covered under DC 5276, the general criteria under DC 5284 do not provide a basis to assign a higher rating than those currently assigned at any point during the appeal period.  Thus, the disability in question is not shown to involve any factors warranting evaluation under any other provisions of VA's rating schedule. 

In summary, the Board finds the preponderance of the evidence is against the grant of a rating higher than 10 percent for service-connected bilateral pes planus prior to January 5, 2015, or a rating higher than 50 percent thereafter.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Right Shoulder 

In July 2008, the RO awarded service connection for chronic dislocations of the right shoulder and assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5203, effective October 23, 2007.  In February 2009, the Veteran disagreed with the initial, 10 percent rating assigned to his service-connected right shoulder disability, which is the basis of this appeal.  Thereafter, in November 2012, the RO increased his disability rating to 30 percent under DC 5201, effective March 24, 2011.  

In December 2014, the RO awarded an initial 20 percent rating from October 23, 2007, and also awarded a 40 percent rating, effective October 20, 2014.  Thereafter, in June 2015, the RO decreased his disability rating to 30 percent, effective May 28, 2015.  [Parenthetically, the Board notes that the reduction of the Veteran's disability rating, effective May 28, 2015, did not affect the level of compensation he received, as he was awarded TDIU effective January 2015; thus, the special provisions regarding reductions in 38 C.F.R. § 3.105 are not applicable in this case.  See VAOPGCPREC 71-91 (November 7, 1991).]

While the RO has assigned higher ratings for the Veteran's service-connected right shoulder disability at different stages, the Veteran has not withdrawn his appeal.  Accordingly, his appeal continues and the Board will evaluate whether a rating higher than 20 percent is warranted prior to March 24, 2011, a rating higher than 30 percent from March 24, 2011 to October 19, 2014, a rating higher than 40 percent prior to May 28, 2015, and a rating in excess of 30 thereafter.  See AB, supra.  

At the outset, the Board notes the preponderance of the evidence shows the Veteran is right hand dominant.  See VA examinations dated July 2008, March 2011, October 2014, and May 2015.  

With respect to the major extremity, DC 5201 provides that limitation of the arm at shoulder level warrants a 20 percent rating, while limitation of motion of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal flexion (forward elevation) and abduction of the shoulder is from zero to 180 degrees, with shoulder level at 90 degrees.  Normal internal and external rotation of the shoulder is from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The pertinent evidence of record includes VA examination reports dated July 2008, March 2011, October 2012, October 2014, and May 2015, as well as VA treatment records dated from 2007 to 2015.  

During the July 2008 VA examination, the Veteran complained of pain in the anterior and top portion of his right shoulder toward his neck that occurred on a daily basis.  He also endorsed giving way, pain, and weakness, but he denied instability, stiffness, dislocations since his last surgery in 1984, locking episodes, effusion or flare-ups.  The Veteran reported having several strokes, with the first stroke affecting his left extremities, right stroke affecting his right extremities, and third stroke affecting his legs.  Objective examination revealed the Veteran was able to demonstrate forward elevation (flexion) to 110 degrees with pain at 60 degrees; abduction to 102 degrees with pain at 90 degrees; external rotation to 60 degrees with pain at 50 degrees; and internal rotation to 50 degrees with pain.  Repetitive motion did not result in any additional limitation of motion in flexion or abduction, but the Veteran's external and internal rotation was further limited to 52 and 40 degrees, respectively, due to pain and weakness with radiation to the neck.  The examiner noted there was no evidence of recurrent shoulder dislocations or ankyloses; however, there was tenderness in the right trapezius muscles with palpation and evidence of a well-healed anterior scar.  The examiner noted the Veteran was unable to do any heavy lifting, make his own bed, or work at a desk job for more than 8 hours a day.  

At the March 2011 VA examination, the examiner noted that the Veteran's limitation of function remained unchanged but that, because he had developed significant contracture with pain, he experienced decreased range of motion.  Specifically, the Veteran was able to demonstrate forward flexion to 45 degrees and extension to 20 degrees, while his abduction was limited to less than 70 degrees.  In addition to weakness in the Veteran's right shoulder, the examiner noted there was also weakness in his right hand grip and strength; however, the examiner noted the hand weakness was related to cervical impingement as opposed to the right shoulder disability.  The examiner also noted that the Veteran had lost significant function in his right shoulder, which precluded him from pursuing an occupation that required use of that arm, further noting that his cardiovascular injury also contributed to the loss of function and motion.  

In October 2012, the physician who conducted the March 2011 VA examination provided an addendum to the previous examination report, which reflects that the Veteran's internal rotation was limited to 50 degrees, with pain at 40 degrees, while his external rotation was limited to 60 degrees with pain at 50 degrees.  The examiner noted that the instability the Veteran experienced in his right shoulder was corrected through surgeries and that his subluxation was more likely than not a consequence of the effects of his cardiovascular accident that produced weakness in the shoulder girdle.  In this regard, the examiner noted that, if the subluxation was due to the service-connected injury, there would be accompanying development of degenerative arthritis over time, which is not present.  Nevertheless, the examiner opined that the Veteran was unemployable as a result of his progressively increasing shoulder disability.  

At the October 2014 VA examination, the examiner noted that the service-connected right shoulder disability resulted in progressively increased pain, loss of active and passive range of motion, and loss of function.  The Veteran reported that his right shoulder pain was severe and continuous and that he experienced flare-ups on a daily basis as a result of his activities of daily living and could last one hour or all day.  The Veteran was able to demonstrate flexion, abduction, and internal rotation to 25 degrees, but his external rotation was limited to zero degrees.  The examiner noted there was no additional functional loss or range of motion with repetitive use testing but stated that pain, fatigability, weakness, lack of endurance, and incoordination significantly limited his functional ability with repeated use, such that his flexion and abduction were limited to 25 degrees, internal rotation limited to 40 degrees, and external rotation limited to zero degrees.  The Veteran's muscle strength was limited to three out of five in forward flexion and abduction, as there was active movement against gravity.  There was no muscle atrophy or ankyloses but there was evidence of a rotator cuff condition, as well as instability, a history of clicking and catching, and a history of recurrent dislocations manifested by frequent episodes and guarding of all movement, including at the shoulder level.  There was no loss of head, nonunion, or fibrous union of the humerus.  There was also no evidence of scars or any other pertinent physical findings.  

At the May 2015 VA examination, the Veteran complained of continuous pain and stiffness in his right shoulder.  He reported having flare-ups with activities of daily living which resulted in him being unable to work overhead or use hand controls.  The Veteran was able to demonstrate flexion to 40 degrees, abduction to 35 degrees, and internal rotation to 60 degrees, while his external rotation was limited to zero degrees.  There was no additional limitation of motion with repetitive use but pain, weakness, fatigability, and incoordination significantly limited his functional ability with repeated use over time.  There was also objective evidence of tenderness and pain on palpation of the joint, as well as evidence of crepitus.  The Veteran's muscle strength was limited to two out of five in forward flexion and abduction, as there was active movement with gravity eliminated.  There was no evidence of muscle atrophy or ankylosis but there was positive evidence of a rotator cuff condition, as well as instability, a history of clicking and catching, and a history of recurrent dislocations manifested by frequent episodes and guarding of all movement, including at the shoulder level.  There was tenderness on palpation of the acromioclavicular joint, but there was no loss of head, nonunion, or fibrous union of the humerus.  The examiner noted there was a scar on the anterior and inferior portion of the Veteran's right shoulder but the scar was not painful or unstable and did not measure more than 39 square centimeters.  The examiner also noted the Veteran's right upper extremity was manifested by numbness, tingling, and weakness.  

The May 2015 VA examiner opined that the Veteran was incapable of performing sedentary or physical labor secondary to loss of mobility and an inability to sit or stand in any employment situation attributable to his bilateral pes planus and right shoulder disability.  

The VA treatment records are consistent with the findings of the various VA examination reports, as they show the Veteran has consistently reported having pain, for which he receives injections, with additional complaints of weakness and stiffness in his right shoulder.  The Veteran has also variously reported that his pain is aggravated by movement, including lifting, overhead work, and depending on his sleep position.  The records also show the Veteran has manifested limited range of motion in his right shoulder.  As for range of motion, the record reflects that, in June 2011, the Veteran's forward flexion was limited to 45 degrees, while his external rotation was limited to zero degrees.  In July 2013, his forward flexion was limited to 70 degrees.  

In evaluating this claim, the Board notes the Veteran's right shoulder disability has been consistently manifested by pain and weakness, with additional symptoms of giving way and crepitus shown occasionally during the pendency of this claim.  The evidence shows the Veteran's disability has also been manifested by limited range of motion; however, prior to March 24, 2011, the Veteran's range of motion was limited to no less than 60 and 90 degrees in flexion and abduction, respectively, including as a result of pain and after repetitive movement.  See July 2008 VA examination report; VA treatment records.  While these findings do not support the 20 percent rating currently assigned, the Board will not disturb the RO's assignment of the initial 20 percent rating, particularly given that there is evidence of additional limitation of motion in external and internal rotation, including after repetition, which is not specifically contemplated by DC 5201.  Nevertheless, there is no medical or other objective evidence of record dated prior to March 24, 2011 that shows the Veteran's range of motion was limited to midway between his right side and shoulder to warrant the next higher, 30 percent rating under DC 5201, even considering functional impairment associated with repetitive use and pain.  Therefore, the evidence dated prior to March 24, 2011 does not support the assignment of a disability rating higher than 20 percent under DC 5201.  See also 38 C.F.R. §  4.40 and 4.45; DeLuca, supra.  

For the period dated from March 24, 2011 to October 19, 2014, the evidence shows the Veteran demonstrated increasingly limited range of motion, as his flexion was limited to 45 degrees.  See March 2011 VA examination report; June 2011 VA treatment record.  However, the March 2011 VA examiner also noted that the Veteran's right shoulder extension was limited to 20 degrees.  While "extension" of the right shoulder is not defined in the rating schedule, see 38 C.F.R. § 4.71, Plate I, the March 2011 VA examination report is considered competent medical evidence that suggests that the Veteran was unable to move his right shoulder above 20 degrees, which more nearly approximates the level of disability contemplated by the 30 percent rating under DC 5201, i.e., limitation of motion of the arm midway between side and shoulder level or 22.5 degrees.  Nevertheless, the evidence dated from March 24, 2011 to October 19, 2014 does not reflect that the Veteran's right shoulder was limited to 25 degrees or less in any plane of excursion to warrant the next higher, 40 percent rating under DC 5201, even when considering functional impairment due to pain or repetitive use.  Therefore, the evidence dated from March 24, 2011 to October 19, 2014 does not support the assignment of a disability rating higher than 30 percent under DC 5201.  See also 38 C.F.R. §  4.40 and 4.45; DeLuca, supra.  

For the period dated from October 20, 2014 to May 27, 2015, the evidence reflects that the Veteran's range of motion continued to increase in severity, as his flexion, abduction, and internal rotation were limited to 25 degrees as a result of pain, while he was unable to demonstrate any movement while performing external rotation.  This evidence is consistent with the 40 percent rating assigned from October 20, 2014, which is the highest possible rating available under DC 5201.  

Nevertheless, the Board has considered whether a rating higher than 40 percent can be assigned based upon additional functional loss due to pain or repetitive use pursuant to 38 C.F.R. § 4.40 and 4.45 and DeLuca, supra.  In this regard, the Board notes that, at the October 2014 VA examination, the Veteran reported having flare-ups of pain after performing various activities including lifting and working overhead, and the examiner noted that pain, fatigability, lack of endurance, and incoordination significantly limits the Veteran's repetitive use; however, the Board notes that the Veteran's inability to lift or work overhead is contemplated by the 40 percent rating assigned based upon his limitation of motion to 25 degrees and, despite the evidence showing that his repetitive use is limited by pain and other symptoms, those symptoms did not result in any additional functional impairment, as his flexion and abduction continued to be limited to no less than 25 degrees.  Therefore, a rating higher than 40 percent is not warranted from October 20, 2014 to May 28, 2015 based upon 38 C.F.R. § 4.40 and 4.45 and DeLuca, supra.  

For the period dated from May 28, 2015, the evidence shows the Veteran's range of motion was limited to 40 degrees in flexion and 35 degrees in abduction, including as a result of pain and after repetitive motion.  There is no evidence that the Veteran's right shoulder was limited to 25 degrees or less in any plane of excursion or manifested by any additional functional impairment as a result of pain or other symptoms to warrant a rating higher than 30 percent.  Therefore, the evidence dated from May 28, 2015 does not support the assignment of a disability rating higher than 30 percent under DC 5201.  See also 38 C.F.R. §  4.40 and 4.45; DeLuca, supra.  

In evaluating the Veteran's right shoulder disability throughout the entire appeal period, the Board has considered his disability under all other potentially applicable diagnostic codes.  The Board finds, however, that no other diagnostic code provides a basis for assignment of a higher rating at any point pertinent to this appeal.  Indeed, there is no indication in the lay or medical evidence showing that the service-connected right shoulder disability has been manifested by ankylosis of the scapulohumeral articulation, impairment of the humerus, or impairment of the clavicle or scapula.  As such, Diagnostic Codes 5200, 5202, and 5203 are not applicable in this case, and the service-connected right shoulder disability is not shown to involve any other factors that warrant consideration of any other provision of VA's rating schedule.  In this regard, the Board notes that, while the evidence reflects that the Veteran's right shoulder disability is manifested by weakness, there is no allegation or indication that his weakness is due to muscle involvement to warrant evaluation under 38 C.F.R. §§ 4.55  and 4.56. 

In summary, the Board finds the preponderance of the evidence is against the grant of a rating higher than 20 percent prior to March 24, 2011, a rating higher than 30 percent prior to October 20, 2014, a rating higher than 40 percent prior to May 28, 2015, or a rating higher than 30 percent from May 28, 2015.  In making these determinations, the Board has resolved all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Final Considerations

The Board has considered whether the Veteran's service-connected bilateral pes planus and right shoulder disabilities should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's bilateral pes planus and right shoulder disabilities are fully contemplated by the schedular rating criteria. 

As regards his bilateral pes planus disability, while the lay and medical evidence of record describes the functional impairment experienced by the Veteran as a result of his bilateral pes planus, the Board finds that the Veteran's bilateral pes planus is fully addressed by the rating criteria under which his disability is rated, as it contemplates the Veteran's particular symptoms and the resulting degree of occupational and social impairment.  In particular, the rating criteria contemplate the Veteran's symptoms of pain on use and manipulation of the feet, marked pronation, swelling, calluses, and requiring the use of orthotics, and the Board notes that the criteria authorize a higher rating when warranted by the symptomatology and impairment shown.  There is no indication or argument that the Veteran's bilateral pes planus is manifested by symptoms, or results in functional impairment, that are not adequately contemplated by the rating criteria or adequately compensated by the disability ratings currently assigned.  As such, the Board finds the applicable criteria are adequate to rate the Veteran's bilateral pes planus.  

With respect to his right shoulder disability, the Veteran's decreased, painful right shoulder motion is contemplated by the disability rating assigned herein.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right shoulder disability during the appeal period.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his right shoulder disability, and the rating schedule is adequate to evaluate the disability picture associated with the disability.

Given the foregoing, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's bilateral pes planus or right shoulder disabilities during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the record does not reflect there is an additional impairment associated with the service-connected bilateral pes planus or right shoulder disability that is not contemplated by the ratings assigned for each disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the RO granted entitlement to TDIU, effective from January 6, 2015, the date he first mentioned a desire to file a TDIU claim.  See January 2015 report of General Information.  Nevertheless, the Board must consider whether a claim of TDIU was raised by the record prior to January 6, 2015.  

In this case, while the Veteran did not specifically report that he was unable to work due to his service-connected bilateral pes planus or right shoulder disability prior to January 6, 2015, the record reflects that he last worked in 2007 and also contains medical evidence suggesting that his bilateral pes planus and right shoulder disabilities impacted his ability to work as early as July 2008.  Indeed, the physician who conducted the July 2008 VA shoulder examination noted that the Veteran could not do any heavy lifting or work at a desk job more than eight hours a day due to his right shoulder disability.  The March 2011 VA examiner also stated that the loss of significant function in the Veteran's right shoulder disability precluded any occupation that required the use of the arm, while the October 2012 VA examiner opined that the Veteran was unemployable as a result of the progressive increase in his shoulder disability.  Likewise, the October 2014 VA examiner noted that the Veteran's right shoulder disability impacted his ability to perform any type of occupational task.  

While the physicians who conducted the Veteran's VA foot examinations in July 2008, March 2011, and October 2012 did not state that his bilateral foot disability impacted his ability to work, the Veteran has consistently asserted that he was unable to stand or walk for more than a few minutes as a result of his bilateral pes planus disability.  In October 2014, the VA examiner stated that the Veteran could not perform any work that required standing or walking.  

Based on the foregoing, the Board finds that TDIU has been raised by the record, as the lay and medical evidence shows that the Veteran's service-connected bilateral pes planus and right shoulder disabilities have affected his ability to work since approximately 2008.  Accordingly, the merits of the Veteran's TDIU claim are further discussed in the Remand section of this decision.  In this regard, the Board finds that it is appropriate to bifurcate the Veteran's TDIU claim from the increased rating claims on appeal, as there is sufficient evidence to adjudicate the increased rating claims but additional development is needed with respect to extraschedular TDIU consideration.  See Rice, 22 Vet. App. at 455, n.7. 


ORDER

An initial rating in excess of 10 percent prior to January 6, 2015 for service-connected bilateral pes planus is denied.  

A rating in excess of 50 percent for service-connected bilateral pes planus from January 6, 2015 is denied.  

A rating in excess of 20 percent for service-connected right shoulder chronic dislocations, status post capsulorrhaphy, from October 23, 2007, to March 23, 2011, , is denied.  

A rating in excess of 30 percent for service-connected right shoulder chronic dislocations, status post capsulorrhaphy, from March 24, 2011 to October 19, 2014, is denied.  

A rating in excess of 40 percent for service-connected right shoulder chronic dislocations, status post capsulorrhaphy, from October 20, 2014 to May 27, 2015, is denied.  

A rating in excess of 30 percent for service-connected right shoulder chronic dislocations, status post capsulorrhaphy, for the period from May 28, 2015, is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

Review of the record reveals that the Veteran does not meet the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) prior to January 1, 2015.  Indeed, while the Veteran's right shoulder disability was rated 40 percent disabling, effective October 20, 2014, his bilateral pes planus disability was only rated 10 percent disabling prior to January 6, 2015.  Therefore, his combined disability rated did not equal 70 percent or more, even with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), are not met.  Nevertheless, given the evidence showing that the Veteran's service-connected bilateral pes planus and right shoulder disabilities caused significant effects on his employability prior to January 6, 2015, the Board finds that the Veteran's TDIU claim must be remanded for extraschedular TDIU consideration under 38 C.F.R. § 4.16(b). 

Indeed, the Court held in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  As such, the TDIU claim must be remanded for the AOJ to do so.


Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claim for entitlement to a TDIU prior to January 6, 2015, due to service-connected bilateral pes planus and right shoulder disabilities by conducting all required development and referring the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU due to the service-connected bilateral pes planus and right shoulder disabilities.  

2. Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


